DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-11 are pending.
Election/Restrictions

Applicant's election with traverse of Group I, claims 1-5, directed to a process of treating oral cancer in the reply filed on 12/16/2021 is acknowledged. The election was made with traverse.
The traversal is on the ground(s) that the inventions as grouped could be examined together without undue burden.  This is not found persuasive because claims 1-5 are method claims whereas Group II drawn to any use in manufacturing pharmaceutical and Group III is drawn to a composition. Therefore, the inventions require a different field of search. For example, employing different search queries for the composition or for the method of  (use) in manufacturing pharmaceutical or for the method of treating oral cancer; the prior art applicable to one invention would not likely be applicable to another invention, for example prior art applicable to the composition or for the method of  (use) in manufacturing pharmaceutical or for the method of treating oral cancer; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  As a result, an undue burden would be placed on the Examiner to search applicant's each invention
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-5 are under current examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2003/0185910 A1), and Shen (Chinese Medicine; 2013, 8:22, pages 1-11) in combination.
Determining the scope and contents of the prior art
Yun teaches ginseng extract from Panax and ginsenoside glycoside, such as Rh2, Rg3, Rg5 in food preparation (i.e. oral route) for treating cancer, such as oral cancer (encompass OSCC cells) (entire patent, especially abstract; Table 4; paragraphs 0010-0016, 0020-0029 and claims).  
Shen teaches ginsenoside M1 as a metabolite of Rb1 (a ginsenoside glycoside from Panax) and is formed within the human body due to the action of gut and intestinal bacteria and the anti-cancer activities of ginsenoside (entire article, especially Figure 1 and 5, Pages 1-4, 8-10, page 11, paragraph 1). Further, Shen teaches that the bacterial metabolites, such as ginsenoside M1, Cpd K, Rg3 etc. are the actual in vivo active forms leading to pharmacological activitities (page 1). 

Ascertaining the differences between the prior art and the claims at issue
Yun teaches ginseng extract from Panax and ginsenoside glycoside, such as Rh2, Rg3, Rg5 in treating cancer, such as oral cancer, but is silent about ginsenoside M1; limitations such as inhibiting growth –cancer cells, selectively toxic to oral cancer cells.
Shen teaches ginsenoside M1 as a metabolite of Rb1 (a ginsenoside glycoside from Panax) and is formed within the human body due to the action of gut and intestinal bacteria and the anti-cancer activities of ginsenoside. Further, Shen teaches that the bacterial metabolites, such as ginsenoside M1, Cpd K, Rg3 etc. are the actual in vivo active forms, but is silent about oral cancer.
Resolving the level of ordinary skill in the pertinent art
With regard to the limitation of ginsenoside M1- Yun teaches ginseng extract from Panax and ginsenoside glycoside, such as Rh2, Rg3, Rg5 in treating cancer, such as oral cancer and Shen teaches ginsenoside M1 as a metabolite of Rb1 (a ginsenoside glycoside from Panax) and is formed within the human body due to the action of gut and intestinal bacteria and the anti-cancer activities of ginsenoside. Further, Shen teaches that the bacterial metabolites, such as ginsenoside M1, Cpd K, Rg3 etc. are the actual in vivo active forms. Thus based on the guidance provided by Yun and Shen, it would have been prima facie obvious to a person of ordinary skill in the art that ginsenoside metabolites formed in vivo, such as M1, CpdK are actually the effective compound in having anti-cancer activity and for treating oral cancer. Since Yun teaches using ginsenoside from Panax in treating oral cancer and Shen teaches the metabolites of ginsenoside such as M1 forming in vivo and are active form, it would have been prima facie obvious to a person of ordinary skill in the art to use M1 and/or a combination with other metabolites of ginseoside to treat oral cancer. Thus the cited prior art meets limitations of the instant claims.
With regard to limitations such as inhibiting growth –cancer cells, selectively toxic to oral cancer cells-Since the cited prior art teaches treating oral cancer using same metabolites of ginsenoside, it would have been prima facie obvious that the result of treatment of oral cancer is through effecting same effectors, such as inhibiting growth –cancer cells, selectively toxic to oral cancer cells.  Thus the cited prior art meets limitations of the instant claims.

Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Yun teaches using ginsenoside from Panax in treating oral cancer and Shen teaches the metabolites of ginsenoside such as M1 forming in vivo and are active form.
 So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the metabolites of ginsenoside such as M1 may be useful in treating oral cancer and  can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623